[Cite as Molecke v. Ohio Dept. of Transp., 2010-Ohio-3633.]



                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




MELVYN L. MOLECKE

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-06044-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)         Plaintiff, Melvyn L. Molecke, filed this action against defendant,
Department of Transportation (ODOT), alleging his 2008 Cadillac DTS was damaged as
a proximate cause of negligence on the part of ODOT in maintaining a roadway
construction area on Interstate 271 on June 3, 2009. Plaintiff requested damages in the
amount of $278.89, the cost of automotive repair he incurred.
        {¶ 2} 2)         Defendant filed an investigation report requesting plaintiff’s claim be
dismissed, advising that the claim was paid and settled by ODOT contractor, Karvo
Paving Company. On August 24, 2009, check no. 080543 in the amount of $278.89,
was sent to plaintiff as a full and final release of the claim against defendant. Plaintiff
also executed a “Release of All Claims” document (copy submitted).
                                           CONCLUSIONS OF LAW
        {¶ 3} 1)         R.C. 2743.02(D) in pertinent part states: “Recoveries against the
state shall be reduced by the aggregate of insurance proceeds, disability award, or
other collateral recovery received by the claimant.” Upon review, the court finds that the
money received by plaintiff is a recovery from a collateral source.


                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




MELVYN L. MOLECKE

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-06044-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED
with prejudice. The court shall absorb the court costs for this claim in excess of the
filing fee.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Melvyn L. Molecke                                Jolene M. Molitoris, Director
958 Belwood Drive              Department of Transportation
Highland Heights, Ohio 44143   1980 West Broad Street
                               Columbus, Ohio 43223
RDK/laa
3/18
Filed 3/25/10
Sent to S.C. reporter 8/6/10